Citation Nr: 0307328	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  00-05 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for status post 
arthroscopy for patellofemoral syndrome of the right knee, 
currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable rating for arthritis of the 
right knee prior to February 24, 2000.    

3.  Entitlement to a rating for arthritis of the right knee 
in excess of 10 percent from February 24, 2000.

4.  Entitlement to an initial compensable evaluation for a 
major depressive disorder, on a secondary basis, prior to May 
13, 2002.

5.  Entitlement to an initial evaluation for a major 
depressive disorder, on a secondary basis, in excess of 10 
percent disabling from May 13, 2002.

6.  Entitlement to an effective date earlier to March 27, 
2000, for service connection for major depressive disorder, 
on a secondary basis.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active military service from November 1985 to 
April 1986, and from September 1990 to April 1991.

The appeal regarding the evaluation of the veteran's right 
knee arose from a December 1998 rating action entered by the 
Jackson, MS, VA regional office (RO). 

In December 2001, the Board remanded this case for further 
development.  One of the remanded issues was entitlement to 
service connection for a psychiatric disorder.  Subsequent to 
the Board's remand, the RO granted service connection for a 
major depressive disorder.  The veteran appealed the RO's 
original disability rating and the effective date assigned, 
and those issues are now before the Board.  

With respect to the other issue remanded by the Board in 
December 2001, (entitlement to an increased rating for a 
right knee disability, currently evaluated as 10 percent 
disabling), the RO continued the 10 percent rating.  However, 
the RO also assigned a separate 10 percent rating for 
arthritis of the right knee effective February 24, 2000.  
Given that the issues involving the right knee arise out of 
the same claim, the Board will address them both in this 
decision.


FINDINGS OF FACT

1.  All evidence necessary for the disposition of this appeal 
has been obtained.

2.  The veteran's status post arthroscopy for patellofemoral 
syndrome of the right knee is shown to be productive of 
moderate instability.

3.  Prior to February 24, 2000, there was no x-ray evidence 
of arthritis of the right knee.

4.  From February 24, 2000, the veteran's status post 
arthroscopy for patellofemoral syndrome of the right knee is 
manifested by limitation of motion with x-ray evidence of 
degenerative changes and pain on motion; any limitation of 
extension does not more nearly approximate limitation to 15 
degrees than limitation to 10 degrees, and the limitation of 
flexion does not more nearly approximate limitation to 30 
degrees than limitation to 45 degrees.

5.  For the period prior to and from May 13, 2002, service-
connected major depressive disorder symptomatology more 
nearly approximated occupational and social impairment, with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms of 
manic depression/bipolar disorder as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

6.  The veteran's claim for service connection for major 
depressive disorder, on a secondary basis, was received on 
March 27, 2000; there is of record no document received or 
dated prior to this date that can be construed as a claim for 
service connection for this disability.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for status post 
arthroscopy for patellofemoral syndrome of the right knee are 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.14, 
4.71a, Diagnostic Code 5257 (2002).

2.  A compensable evaluation prior to February 24, 2000, for 
status post arthroscopy for patellofemoral syndrome, with x-
ray evidence of degenerative changes and pain on motion, is 
not warranted.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(2002).  

3.  An evaluation in excess of 10 percent for status post 
arthroscopy from February 24, 2000, for patellofemoral 
syndrome, with x-ray evidence of degenerative changes and 
pain on motion, is not warranted.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261 (2002).  

4.  The criteria for an initial rating of 30 percent for a 
major depressive disorder, on a secondary basis, prior to and 
from May 13, 2002, are met.  38 U.S.C.A. §§ 1155, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.400, 4.130, 
Diagnostic Code 9434 (2002).

5.  The criteria for entitlement to an effective date earlier 
than March 27, 2000, for service connection for major 
depressive disorder, on a secondary basis, are not met.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2002).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

As an initial matter, it is observed that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 
(Fed. Cir. 2002) (holding that only section 4 of the VCAA, 
amending  38 U.S.C. § 5107, was intended to have retroactive 
effect). 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of 
certain provisions relating to attempts to reopen claims, not 
pertinent here.  

In this case, the Board considers that VA's duties under the 
VCAA have been fulfilled to the extent possible.  Among other 
things, the VCAA provides that VA must notify the veteran of 
evidence and information necessary to substantiate his claim 
and inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
regard, the veteran was notified of the information necessary 
to substantiate his claim, by means of the discussions in the 
statements of the case, the supplemental statements of the 
case, a December 2001 Board remand, and a letter sent to the 
veteran in December 2002, which specifically addressed the 
contents of the VCAA in the context of the veteran's claims.  
The RO explained its decision with respect to each issue, and 
invited the veteran to identify records that could be 
obtained to support his claims.  Under these circumstances, 
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed. 

Further, it is observed that VA attempted to inform the 
veteran of which information and evidence he was to provide 
to VA and which information and evidence VA would attempt to 
obtain on his behalf.  In the letter dated in December 2002, 
the RO asked the veteran to identify records relevant to his 
claim.  The December 2002 letter explicitly set out the 
various provisions of the VCAA, including what records VA 
would obtain, and what was the responsibility of the veteran.  

The VCAA also requires VA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)).  Here, 
the RO obtained the records of the veteran's treatment at VA, 
which were the only records the veteran identified as 
relevant to his claim.  The veteran was also examined for VA 
purposes in connection with this claim, and pertinent medical 
opinions were obtained addressing the specific question at 
issue in this appeal.  There appears to be no other 
development left to accomplish, and under the foregoing 
circumstances, the Board considers the requirements of the 
VCAA to have been met. 

II. Legal criteria

The veteran is appealing the disability rating for his right 
knee disorder.  In a case like this one, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2 (2002), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).

The veteran is also appealing the original disability rating 
assigned following an award of service connection for a major 
depressive disorder on a secondary basis.  See Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  In contrast, with this 
case, it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (2002). 

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records pertaining to the service-connected 
disability at issue.  The Board has found nothing in the 
historical record that would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

Also, evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2002).  For 
rating purposes, the evaluation of the same disability under 
various diagnoses is to be avoided. 

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  




III.  Status post arthroscopy for patellofemoral syndrome of 
the right knee

Historically, service connection was initially granted for 
status post arthroscopy for patellofemoral syndrome of the 
right knee in 1993.  The RO originally assigned a 10 percent 
rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Subsequently, the veteran has undergone over ten right knee 
operations.  Although the RO assigned various temporary total 
ratings pursuant to 38 C.F.R. § 4.30 for convalescence due to 
the surgeries, the RO has denied a rating in excess of 10 
percent.  In November 1998, the veteran filed the current 
claim for a rating in excess of 10 percent for his right knee 
disorder.

Under Diagnostic Code 5257, a 10 percent rating is warranted 
for slight recurrent subluxation, or slight lateral 
instability; a 20 percent rating is for application where 
there is moderate recurrent subluxation or instability; and a 
30 percent rating is for application where there is severe 
recurrent subluxation or instability.

Based on a review of the record, the Board finds that a 20 
percent rating is warranted for moderate recurrent 
instability.  During the pendency of the claim, the veteran 
has consistently maintained that he has experienced right 
knee instability.  He has contended that he lost his job as a 
police officer because his right knee gave out on him while 
he was chasing a suspect.  Thus, he was not able to follow 
his chosen profession as a police officer, and he forced to 
take another job.  

The VA outpatient records reveal that the veteran has 
received routine treatment for his right knee disorder.  To 
summarize, these records show that the veteran underwent no 
less than six operations on his right knee between 1998 and 
2003.  Since 1998, these records indicate that the veteran 
has used a knee brace, and sometime crutches.  

The operation reports during this time indicate that the 
surgeries were to repair various right knee ligaments, 
including a cartilage transplant in November 1988.  The 
outpatient records indicate that the veteran experienced 
locking and crepitance.  The Board notes that the VA 
examination reports of record conflict with the routine VA 
outpatient records.  The outpatient records indicate that the 
veteran right knee disability is worse that the VA 
examination reports show.  Although a VA examiner noted in 
the most recent January 2003 VA examination report that the 
veteran's right knee was essentially normal, the medical 
history of record clearly shows that the veteran's right knee 
has required constant attention and repeated surgeries.  
Given the routine treatment evidenced in the claims files, 
the Board finds that the outpatient records are more 
probative than the VA examination reports.

Therefore, the Board finds that a 20 percent rating is 
warranted under Diagnostic Code 5257 because the evidence of 
record more nearly approximates moderate recurrent 
instability.  

A rating in excess of 20 percent is not warranted pursuant to 
Diagnostic Code 5257 because severe subluxation or 
instability has not been shown.  The VA outpatient records 
and examination reports do not indicate that the veteran has 
experienced severe instability of the right knee.  

IV.  Arthritis of the right knee 

The RO granted service connection for arthritis of the right 
knee on a separate basis, assigning a noncompensable rating 
prior to February 24, 2000, and a 10 percent rating 
thereafter.  

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
degenerative or traumatic arthritis substantiated by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, 
rather than added under Diagnostic Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  A 10 percent rating may be assigned for degenerative 
arthritis with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups and a 20 
percent rating may be assigned for degenerative arthritis 
with X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003. 

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, and/ or incoordination, and the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  The Board does recognize that 38 C.F.R. §§ 4.40 and 
4.45 are relevant in determining whether there is lost range 
of motion.  With respect to 38 C.F.R. §§ 4.40 and 4.45, VA's 
Office of General Counsel has provided additional guidance 
involving increased rating claims for musculoskeletal joint 
disabilities.  Specifically, General Counsel held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 
14, 1998).  Specifically, General Counsel for VA, in an 
opinion dated July 1, 1997, (VAOPGCPREC 23-97) held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003, which provides 
for the presence of arthritis due to trauma, and 5257 that 
provides for instability.  General Counsel stated that when a 
knee disorder is rated under Diagnostic Code 5257 based upon 
instability of the knee, the veteran may also be entitled to 
a separate rating for arthritis if the veteran has limitation 
of motion which at least meets the criteria for a zero 
percent rating under Diagnostic Code 5260 (flexion limited to 
60 degrees or less) or Diagnostic Code 5261 (extension 
limited to 5 degrees or more).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  The evaluation of the same 
disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2002).

Based on a review of the evidence of record, the Board finds 
that a compensable rating is not warranted prior to February 
24, 2000 because there is no x-ray evidence of right knee 
arthritis prior to that date.  Although there are various 
impressions provided by VA examiners that the veteran had 
arthritis of the right knee prior to February 24, 2000, these 
impressions were not supported by x-ray evidence.  Without x-
ray evidence of arthritis, a compensable rating is not 
warranted.

The RO assigned a 10 percent rating effective February 24, 
2000, because that is the date that of the first x-ray 
findings of arthritis of the right knee.  The Board has 
considered whether a higher evaluation is warranted for the 
right knee based on motion limitation.  The competent medical 
evidence, however, does not show limitation of motion that 
more nearly approximates the criteria for a 20 percent 
evaluation than those for a 10 percent evaluation.  The 
examination evidence outlined above consistently shows 
flexion to greater than 60 degrees and extension limited to 
less than five degrees.  According to the January 2003 
examination report, the veteran had flexion to over 120 
degrees with complaints of pain. Moreover, the examination 
evidence indicates there is no evidence of fatigability, 
weakness, or incoordination indicative of further functional 
impairment in the form of additional motion limitation of the 
right knee.  Based on the above, no higher rating is 
warranted based on motion limitation of the right knee.

Governing regulations dictate that an emphasis be placed upon 
the limitation of activity imposed by each disability in 
reaching an overall rating.  See 38 C.F.R. § 4.1.  
Furthermore, the Board has a special obligation to provide a 
statement of reasons or bases pertaining to the provisions of 
38 C.F.R. § 4.40 in rating cases involving pain. 

Based upon these findings and the legal considerations 
outlined above, it is the opinion of the Board that the 
veteran's pain related to right knee arthritis is not of such 
significance as to be analogous to additional functional 
limitation of motion.  Therefore, a rating in excess of 10 
percent for functional limitation due to pain under the 
provisions of Diagnostic Code 5003 (or 5010) is not 
warranted.  Thus, the Board holds that the functional right 
knee impairment caused by arthritis more nearly approximates 
a 10 percent disability rating under Diagnostic Codes 5003, 
5260, 5261.

It is the judgment of the Board that a higher disability 
rating for functional limitation due to pain caused by right 
knee arthritis is not warranted in the absence of more severe 
symptomatology.

Again, consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2002), whether or not they were raised by the veteran.  
However, the Board finds no basis upon which to assign higher 
or additional disability evaluations for the veteran's right 
knee.

In arriving at the above determinations, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  As the preponderance of the evidence is against 
any further increase or separate rating assignment for the 
veteran's right knee, based either on limitation of motion or 
on subluxation or instability, that doctrine is not further 
applicable in the instant appeal. 

With respect to the veteran's contentions under 38 C.F.R. §§ 
4.40 and 4.45, the Board has considered whether an increased 
evaluation could be assigned on the basis of functional loss 
due to subjective complaints of pain.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The Board finds, however, since 
Diagnostic Codes 5257 is not predicated on loss of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca, 
do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 9 (1996).  
Based on a review of the evidence of record, the Board finds 
that the preponderance of the evidence is against a rating in 
excess of 10 percent for the veteran's right knee disability 
under Diagnostic Codes 5257, 5260, and 5261.



V.  Major depressive disorder

Occupational and social impairment due to mild or transient 
symptoms of depression which decreases work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication warrants a 10 percent disability rating.  38 
C.F.R. § 4.130, Diagnostic Code 9434 (2002).

Occupational and social impairment, with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms of manic 
depression/bipolar disorder as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, mild memory loss (such as forgetting names, 
directions, recent events) warrants a 30 percent disability 
rating.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2002).

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms of manic 
depression/bipolar disorder as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long- term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships warrants a 50 percent disability rating.  38 
C.F.R. § 4.130, Diagnostic Code 9434 (2002).

Occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms of manic 
depression/bipolar disorder as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or an inability to establish and 
maintain effective relationships warrants a 70 percent 
disability rating.  38 C.F.R. § 4.130, Diagnostic Code 9434 
(2002).

Total occupational and social impairment due to such symptoms 
of manic depression/bipolar disorder as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of one's close relatives, 
occupation, or own name warrants 100 percent disability 
rating.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2002).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) Scale score 
is a scale reflecting the if psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness." Richard v. Brown, 9 Vet. App. 266, 
267 (citing DSM-IV). GAF is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." [citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.] GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships. Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers). 
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).

With the above criteria in mind, the Board finds that a 30 
percent rating is warranted for depression prior to and from 
May 13, 2002.  Taken as a whole, lay and medical records more 
nearly approximate the criteria for a 30 percent evaluation 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434 (2002).  

The veteran filed his claim for service connection for 
depression on a secondary basis on March 27, 2000.  At that 
time he contended that he was depressed as a result of his 
service-connected right knee disorder, as well as other 
service-connected disorders.  The medical records show that, 
as of March 27, 2000, the veteran had undergone a number of 
right knee surgeries. 

According to a September 2002 VA psychiatric report, the 
examiner reviewed the veteran's claims file and noted the 
veteran's history of right knee trouble.  The examiner 
reported that the veteran had remarked that he had lost his 
job as a police officer because his right knee buckled on him 
when he was chasing a suspect.  This caused him to take a 
lower paying job.  The veteran reported feeling agitated and 
frustrated by his inability to perform in his chosen 
profession.  He and his wife divorced about a year before.  
It was the examiner's impression that the veteran had a major 
depressive disorder resulting from his service-connected 
right knee disorder.  The veteran experienced chronic pain 
and physical limitations as a result of which he had to give 
up his chosen career as a police officer, and he continued to 
suffer moderately severe depressive symptoms.  The prognosis 
was guarded for depressive illness and depended on the status 
of pain and physical limitations.  There was no evidence of 
imminent dangerousness at the time of examination as 
evidenced by absence of current suicidal ideations, intent or 
plans.  He was competent for VA purposes.  The examiner 
diagnosed the veteran with major depressive disorder 
secondary to general medical conditions causing chronic pain 
and physical limitations.  The examiner assigned a GAF of 61.

Based on this evidence, the Board finds that prior to and 
from May 13, 2002, the veteran's disorder more nearly 
approximates occupational and social impairment, with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms of 
manic depression/bipolar disorder as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9434 (2002).  Therefore, the veteran 
in essence has been awarded a 30 percent rating, but not 
more, for his major depression since March 27, 2000, the date 
of claim.

The Board finds that the preponderance of the evidence is 
against a rating in excess of 30 percent at any time during 
the pendency of this claim.  The evidence of record fails to 
more nearly approximate occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms of manic depression/bipolar disorder as:  flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long- 
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9434 (2002).

As noted above, a rating of 30 percent, but no more, is 
warranted for the veteran's service-connected bipolar 
disorder prior to and from May 13, 2002.

The Board has relied on the medical evidence of record to 
determine the level of severity of his major depression and 
the evidence does not more nearly approximate the criteria 
for a rating in excess of 30 percent at any time during the 
pendency of this claim.  The current rating best represents 
disability due to the service-connected disorder.  The 
veteran's GAF score of 61 reflects, at most, some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Accordingly, the 
preponderance of the evidence is against a rating in excess 
of 30 percent for the veteran's major depression.

VI.  Earlier effective date for service connection of a major 
depressive disorder

The effective date of an award of service connection shall be 
the date the claim is received, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400 (2002).  

The record reflects receipt of a claim for a nervous disorder 
on a secondary basis on March 27, 2000.  Following receipt of 
this claim, the RO originally denied this claim in a May 2000 
rating decision.  The veteran timely appealed this issue to 
the Board.  In December 2001, the Board remanded the issue of 
service connection for a nervous disorder on a secondary 
basis for further development.  Subsequently, the RO 
scheduled a VA psychiatric examination in December 2002.  
According to the December 2002 VA psychiatric examination 
report, the examiner linked the veteran's major depressive 
disorder to the service-connected disorders, primarily the 
service-connected right knee disorder.  Following receipt of 
the December 2002 VA psychiatric examination report, the RO 
granted service connection for a major depressive disorder on 
a secondary basis.  The assigned March 27, 2000, or the date 
of receipt of the veteran's claim, as the effective date for 
this grant.  

As indicated above, the effective date for a grant of service 
connection is the later of the date of receipt of claim or 
the date that entitlement arose.  Thus, as there is no 
document which can be construed as a claim for service 
connection for a major depressive disorder on a secondary 
basis prior to the March 27, 2000, receipt of the claim in 
the instant case, an earlier effective date for the grant of 
service connection, in the absence of clear an unmistakable 
error, cannot be assigned.  

In short, the legal criteria pertaining to the assignment of 
an effective date for service connection are controlling in 
this case.  Accordingly, entitlement to an earlier effective 
date for the grant of service connection for a major 
depressive disorder on a secondary basis prior to March 27, 
2000, cannot be assigned.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2002).  

In reaching the above determination, the Board notes that it 
has carefully reviewed the contentions of record asserting 
entitlement to an earlier effective date, to include the 
assertion that the effective date should be the date of 
claim.  A review of the documents that are of record, 
however, reveals no evidence indicating that the claim for 
service connection for a psychiatric disorder was filed prior 
to March 2000.  

VI.  Conclusion

With respect to the foregoing issues, the Board has carefully 
considered the "positive" evidence represented by the 
contentions submitted by and on behalf of the veteran 
asserting a higher level of disability due to his psychiatric 
symptoms than is reflected by a 30 percent rating currently 
assigned, but concludes that this subjective evidence is 
outweighed by the more objective recent "negative" clinical 
evidence of record.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Thus, ratings in excess of those assigned 
at any time during this appeal must be denied.  

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for her service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected psychiatric disorder is demonstrated, nor is there 
any other evidence that these conditions involve such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).  The 
evidence shows that the veteran has continued working.  



ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, an initial rating of no more than 20 
percent for status post arthroscopy for patellofemoral 
syndrome of the right knee is granted.

A compensable rating for arthritis of the right knee prior to 
February 24, 2000 is denied.

A rating in excess of 10 percent for arthritis of the right 
knee from February 24, 2000 is denied.

Subject to the law and regulations governing the payment of 
monetary benefits, an initial rating of no more than 30 
percent for a major depressive disorder prior to May 13, 
2002, is granted.

Subject to the law and regulations governing the payment of 
monetary benefits, an initial rating of no more than 30 
percent for a major depressive disorder from May 13, 2002, is 
granted.

Entitlement to an earlier effective date prior to March 27, 
2000, for service connection for major depressive disorder, 
on a secondary basis, is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

